Citation Nr: 9915043	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-21 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue, secondary to passive exposure to smoke. 

ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.

The Board notes that in correspondence received from the 
veteran in June 1997, he requested a hearing before a travel 
section of the Board.  In correspondence signed by the 
veteran and received in November 1998, he withdrew his 
request for a personal hearing and requested that his claim 
be considered on the basis of all evidence in the claims 
file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's squamous cell carcinoma of the tongue, 
initially demonstrated years after service, has not been 
shown to be related to passive exposure to smoke during the 
veteran's active service.


CONCLUSION OF LAW

Squamous cell carcinoma of the tongue was not incurred or 
aggravated during active service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he incurred 
squamous cell carcinoma of the tongue, which required 
surgical treatment, due to exposure to secondhand tobacco 
smoke while in the service.  Accordingly, a favorable 
determination is requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Where a veteran served 
continuously for 90 days or more during a period of war, or 
had active service after December 31, 1946, and squamous cell 
carcinoma of the tongue becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (1998).  

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for squamous cell carcinoma of 
the tongue is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1995).  See, Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of the record are viewed in 
the light most favorable to that claim.  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  The veteran's service 
medical records and post-service VA and private treatment 
records have been associated with the claims file, and he has 
been provided a VA examination.  In this regard, the Board 
notes that in correspondence received from the veteran in 
June 1998, he contended that a March 1998 VA examination was 
inadequate.  Review of the March 1998 examination report 
reveals that all subjective and objective findings necessary 
for evaluation of the veteran's disability and its etiology 
were observed and recorded, and thus the examination appears 
complete and adequate.  Accordingly, a new examination is not 
necessary for evaluation of the veteran's claim.


The veteran's service medical records do not support his 
claim.  They show that he indicated ear, nose or throat 
trouble on reports of medical history given in 1963, 1967, 
1971, 1977 and 1980.  On the 1977 report, he also indicated 
severe tooth or gum trouble.  However, none of the clinical 
reports identify any pertinent diagnoses or defects.  In 
November 1964, the veteran complained of painful swelling of 
the right side of the neck, with no ear, throat or tooth 
pain.  The impression was no focus of infection found.  The 
veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses pertaining to 
squamous cell carcinoma of the tongue.  

The veteran's own testimony fails to constitute competent 
medical evidence linking his squamous cell carcinoma of the 
tongue to passive exposure to smoke during his service.  In 
various statements received from the veteran, he has asserted 
that his family history is negative for cancer, and that his 
doctor had told him that squamous cell carcinoma of the 
tongue was a smoker's cancer.  He said that while on active 
duty he was exposed to secondhand smoke all the time, as at 
that time smoking was allowed in the workplace and in meeting 
rooms.  He said that at times the smoke made his eyes water 
and his nose burn.  He asserted that he was exposed to no 
chemicals other than normal office cleaning agents.  He 
argued that since the government has banned smoking in 
buildings, he should not be required to prove a nexus between 
in-service passive exposure to smoking and his post-service 
squamous cell carcinoma of the tongue.  

While the veteran is competent to describe his observations, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his own assertions are not material to the issue 
of the etiology of his squamous cell carcinoma of the tongue.  

The Board has considered materials submitted by the veteran 
consisting of a pamphlet from the American Lung Association 
addressing the reduction of risks of secondhand smoke, and 
photocopies of undated articles from the San Francisco 
Examiner, USA Today and the Armed Forces Information Service.  
However, these materials alone do not constitute competent 
medical evidence of any causal relationship between the 
veteran's current squamous cell carcinoma of the tongue and 
any passive inhalation of smoke during active service.  The 
cited materials are general in nature, and do not address the 
specific facts of the present claim.  The cited texts fail to 
show that this particular veteran was exposed to secondhand 
smoke while on active duty, or that his post-service squamous 
cell carcinoma of the tongue was the result of passive 
inhalation of smoke occurring while on active duty.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

The Board finds that the post-service medical evidence also 
fails to show that it is as likely as not that the veteran's 
squamous cell carcinoma of the tongue was caused by passive 
exposure to smoking on active duty.  Records from U.S. Air 
Force Medical Center at Wright Patterson Air Force Base 
(Wright- Patterson) show that a large left neck mass was 
resected in 1989, and was benign.  These records show that in 
September 1991, the veteran complained of left neck swelling 
and a lesion at the left base of the tongue, which were shown 
by biopsies to be squamous cell carcinoma.  The veteran 
underwent resection and dissection in November 1991, followed 
by post-operative radiation therapy.  The records from 
Wright-Patterson do not provide any opinions as to the 
etiology of the veteran's squamous cell carcinoma of the 
tongue.  

Records received from Wright-Patterson indicate that a number 
of physicians participated in the veteran's treatment, 
including a Mark J. Furin, M.D.,  staff otolaryngologist.  In 
correspondence received in November 1997, Dr. Furin recounted 
the veteran's 1991 surgical treatment for squamous cell 
carcinoma of the tongue.  Dr. Furin noted that the veteran's 
history was important in that he was a non-smoker who during 
his career in the military and government service had a 30-
year history of passive smoke exposure and inhalation due to 
his working assignments and work environment.  Dr. Furin 
expressed the opinion that as the veteran had no evidence of 
personal risk factors for head and neck cancer other than 
passive smoke exposure and inhalation, this cancer of the 
head, neck and tongue was considered to secondary to this 
cause.  

On the other hand, the veteran was provided a March 1998 VA 
dental examination, the report of which provides that the 
veteran's claims file was reviewed and recounts the veteran's 
medical history.  The examiner provided the results of a 
physical examination in terms of such findings as 
disfigurement and interference with mastication or speech.  
The examiner referred to and recounted Dr. Furin's November 
1997 correspondence relating that the veteran's squamous cell 
carcinoma of the tongue was secondary to passive smoke 
exposure and inhalation during service.  The VA examiner also 
noted that Dr. Furin was involved with the veteran's 
treatment for squamous cell carcinoma of the tongue.  The VA 
examiner provided that he knew of no cases of a primary 
tongue lesion being proved to be caused by passive smoke 
exposure and inhalation.  The veteran was referred to a VA 
oral and maxillofacial surgeon.  This surgeon provided that 
he agreed with the findings of the VA examination report, and 
that he was unaware of any established link between 
environmental tobacco smoke and oral carcinoma.  

The Board finds that the March 1998 VA examiners' opinions 
are more probative than Dr. Furin's statement.  Although Dr. 
Furin was involved in the treatment of the veteran's squamous 
cell carcinoma of the tongue, his opinion as to the etiology 
of the disability at issue is not shown to be based on 
objective evidence or established medical findings.  Rather, 
Dr. Furin stated that a reported 30-year history of passive 
smoke exposure and inhalation, and reported lack of personal 
risk factors for head and neck cancer, as provided by the 
veteran, as opposed to any objective medical findings or 
established medical principles, served as the basis for his 
opinion.  The alleged passive smoke exposure during service 
has not been established by the record. 

The March 1998 VA examiner opinions were based on a review of 
the specific facts of the veteran's case as set forth in the 
entire medical record, to include Dr. Furin's statement, 
sound medical knowledge, and the noted absence of any 
established objective etiological link.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for squamous cell carcinoma of the tongue, due to 
passive exposure to smoking while on active duty.  


ORDER

Service connection for squamous cell carcinoma of the tongue 
due to passive smoking while on active duty is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

